DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/11/2022 has been entered.

Response to Amendment
3. 	This is in response to the amendments filed on 04/11/2022. No amendment has been made to claims. Claims 1-17, 24-27, and 31-34 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 6 of Remark, filed 04/11/2022, with respect to the rejection of claims 1-17, 24-27, and 31-34 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections has been withdrawn.
In this regard, Applicant filed a Declaration under 37 CFR 1.130(a) on 04/11/2022 to disqualify the cited reference “S2-166398” as prior art by establishing that the cited reference was made by the inventor or a joint inventor. The Examiner notes that the Declaration under 37 CFR 1.130(a) is sufficient to disqualify the cited reference “S2-166398” as prior art, thereby overcoming the rejection of claims 1-17, 24-27, and 31-34.

Allowable Subject Matter
Claims 1-17, 24-27, and 31-34 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art being Bachmann et al. (US2011/0216743A1; hereinafter, “Bachmann”), Kim et al. (US2018/0103495A1; hereinafter, “Kim”), Hsu (US 2015/0207779 A1; hereinafter, “Hsu”), and Park (US 2006/0018275 A1; hereinafter, “Park”). Bachmann teaches a method of operation of a wireless device attached to a third partnership project, 3GPP, network, for establishing a Packet Data Unit, PDU, session over a non 3GPP access, comprising: transporting data over an established Internet Protocol Security, IPsec, Security Association, SA; establishing an IPSec Child SA, for the PDU session and using at least one of a security parameter Index of the IPSec Child SA, an IP address assigned to the PDU session or a PDU session identifier for associating the IPSec Child SA to the established PDU session; and encapsulating data to be transmitted for the PDU session wherein a encapsulated data is provided and the data identified for the PDU session. Kim teaches a method comprising: wherein a type of data is provided and the type corresponds to the particular type of data identified for the PDU. Hsu teaches a method for receiving an Internet Key Exchange Create_Child Security Association (IKE Create Child SA) request message of an IKE Child SA exchange. Park discloses that a processor encapsulates information on an overhead channel, which indicates that the message should be transmitted through the overhead channel, into a Generic Route Encapsulation (GRE) or IP header of the response message, and allows the response message to be transmitted through the overhead channel.
What is missing from the prior art is a method for sending a Non-Access Stratum, NAS PDU session request message to establish a PDU session over an established Security Association, SA, recited in claim 1 when considered in view of the other limitations recited by claim 1 in its entirety. Thus, claim 1 is deemed allowable over the prior art of record. The dependent claims 2-16 which further limit claim 1 are also deemed allowable by virtue of their dependency. Claim 17 recites a wireless device which corresponds to the method of claim 1, and contains at least the limitations stated above. Therefore, claim 17 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claims 24-26 which further limit claim 17 are also deemed allowable by virtue of their dependency. Claim 27 recites a network entity which corresponds to the method of claim 1, and contains at least the limitations stated above. Therefore, claim 27 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claims 31-34 which further limit claim 27 are also deemed allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664                                                                                                                                                                                                        



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491